Title: From James Madison to Edmund Pendleton, 13 February 1791
From: Madison, James
To: Pendleton, Edmund


Dear Sir
Philada. Feby. 13. 1791
Since the receipt of your favor of the 15 Jany. I have had the further pleasure of seeing your valuable observations on the Bank, more at length, in your communications to Mr. White. The subject has been decided, contrary to your opinion as well as my own, by large majorities in both Houses, and is now before the President. The power of incorporating can not by any process of safe reasoning, be drawn within the meaning of the Constitution as an appurtenance of any express power, and it is not pretended that it is itself an express power. The arguments in favor of the measure, rather increased my dislike to it because they were founded on remote implications, which strike at the very essence of the Govt. as composed of limited & enumerated powers. The Plan is moreover liable to a variety of other objections which you have so judiciously developed.
The Excise is not yet returned by the Senate. It has undergone sundry alterations in that House, but none that affect its principle or will affect its passage. In many respects it is displeasing to me, and a greater evil than a direct tax. But the latter wd. not be listened to in Congs. and wd perhaps be not less offensive to the ears of the people at large, particularly in the Eastern part of the Union. The Bill contains, as you would wish, an optional clause permitting the owners of Country stills to pay the tax on their capacity, or to keep an acct. of the liquors actually distilled, and pay according to that & no more.
The Bill for admitting Kentucky has passed into a law, and another for extending the privilege to Vermont who is knocking at the door for it, has come from the Senate, and will not be opposed in the House of Reps. The Bill for selling the public lands, has made some progress & I hope will go through. The fate of the Militia & several other important Bills is problematical at the present Session which will expire on the 4th: of next month. With the sincerest affection I am Dear Sir Mo: respectfully yours
Js. Madison Jr
The inclosed paper I observe has a sketch of some of the argts. agst. the Bank. They are extremely mutilated, and in some instances perverted, but will give an idea of the turn which the question took.
